DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 1/28/2021 is acknowledged.  It is noted that applicant has canceled all the claims (i.e., claims 13-25) from the non-elected Groups II-III.
3.	Claims 1-12 are currently pending and under examination.
Specification
4.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph [00173] of the specification as filed).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
6.	Claims 2-3 and 9 are objected to because of the following informalities:
Claim 2, line 8: “each miR-10b-5p specific oligonucleotide probes” should be changed to “each miR-10b-5p specific oligonucleotide probe[[s]]” to correct the grammatical error.
Claim 3, line 4: “silicon carbide” should be changed to “silicon carbide (SiC)” to provide antecedent basis for the recitation “SiC” in line 10.
Claim 9, lines 3-4: “each miR-10b-5p specific oligonucleotide probes” should be changed to “each miR-10b-5p specific oligonucleotide probe[[s]]” to correct the grammatical error.
Appropriate correction is required.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,577,645 in view of Zhou et al. (Anal. Biochem. 2017, 536:8-15).
Claims 1-4 of U.S. Patent No. 10,577,645 disclose all the steps and elements of the instantly claimed method, except the alternative use of a urine sample wherein the 
However, Zhou et al. teach the use of urine samples for expression analysis, wherein miR-10a (i.e., miR-10a-5p) and miR-10b (i.e., miR-10b-5p) are identified as the most highly expressed noncoding RNAs (ncRNAs) or microRNAs in the urine samples (see Abstract; page 10, column 2, paragraph 6; page 13, column 2, last paragraph; Tables 2-3).  Zhou et al. further teach that urine based biomarkers would be ideal for many studies because of the accessible nature of urine (see page 9, column 1, paragraph 2) and that high-throughput sequencing studies have fueled the search for “novel” ncRNA biomarkers [which may not be highly expressed like miR-10a or miR-10b, or which may be expressed in low levels] from such accessible urine samples (page 12, column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhou et al. with the claimed method of U.S. Patent No. 10,577,645 to arrive at the instantly claimed invention (wherein the most highly expressed microRNAs in a urine sample, such as miR-10a and/or miR-10b, are depleted to allow better identification/search for “novel” ncRNA or microRNA biomarkers that are expressed in lower levels), because one of ordinary skill in the art would have been motivated to do so in order to eliminate overly abundant microRNA species (such as miR-10a and/or miR-10b) from urine sample(s) to thereby allow unencumbered, improved analysis/quantification of rarer microRNA species as potential “novel” biomarkers.  Given the teachings of the prior art and the .
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6, which depends from claim 4, recites the same wherein clause as recited in claim 4.  Thus, claim 6 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 4) upon which it depends.
Claim 9, which depends from claim 2, recites “wherein each miR-10a-5p specific oligonucleotide probe comprises one or multiple copies of the nucleotide sequence that is the complement to the nucleotide sequence of miR-10a-5p and each miR-10b-5p specific oligonucleotide probes comprises one or multiple copies of the nucleotide sequence that is the complement to the nucleotide sequence of miR-10b-5p” (emphasis provided).  However, the recitation “wherein each miR-10a-5p specific oligonucleotide comprises a nucleotide sequence that is the complement to a nucleotide sequence of miR-10a-5p and each miR-10b-5p specific oligonucleotide probes comprises a nucleotide sequence that is the complement to a nucleotide sequence of miR-10b-5p” in claim 2 would encompass the same scope as that specified in claim 9 because the term “comprises” is open-ended (thus the recitation “comprises a nucleotide sequence” in claim 2 encompasses “comprises one copy” of said “nucleotide sequence” as well as “comprises multiple copies” of said “nucleotide sequence”).  Thus, claim 9 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 2) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (US 2015/0275267 A1) in view of Zhou et al. (Anal. Biochem. 2017, 536:8-15).
Regarding claims 1-2 and 9
O’Neil et al. teach, throughout the whole document, a method of improving global gene expression analysis for a population of RNA molecules derived from human blood, serum or urine (see paragraph [0091]), the method comprising the step of depleting unwanted RNA species (or RNA species that are not of interest for subsequent analysis) from the population of RNA molecules (see Abstract and the claims), wherein the step of depleting unwanted RNA species from the population of RNA molecules comprises: adding unwanted RNA species-specific oligonucleotide probes to a sample containing the population of RNA molecules, wherein each oligonucleotide probe comprises a nucleotide sequence that is the complement to a nucleotide sequence of an unwanted RNA species; forming a complex between each unwanted RNA species and its corresponding oligonucleotide probe; and removing the complex between each unwanted RNA species and its corresponding oligonucleotide probe from the sample, wherein the remaining sample contains unwanted RNA species-depleted population of small RNA molecules (see Abstract and the claims, as well as paragraphs [0010]-[0035]).  While O’Neil teach the depletion of unwanted RNA species (or RNA species that are not of interest for subsequent analysis) from a population of RNA molecules derived from human blood, serum or urine, O’Neil et al. do not specifically disclose the depletion of miR-10a-5p fragments and/or miR-10b-5p fragments from a population of RNA molecules derived from human urine.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhou et al. and O’Neil et al. to arrive at the instantly claimed invention (wherein the most highly expressed microRNAs in a urine sample, such as miR-10a and/or miR-10b, are depleted to allow better identification/search for “novel” ncRNA or microRNA biomarkers that are expressed in lower levels), because one of ordinary skill in the art would have been motivated to do so in order to eliminate overly abundant microRNA species (such as miR-10a and/or miR-10b) from urine sample(s) to thereby allow unencumbered, improved analysis/quantification of rarer microRNA species as potential “novel” biomarkers.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that 
Regarding claims 7-8
The method according to O’Neil et al. in view of Zhou et al., wherein the 5’end, the 3’end or both ends of each miR-10a-5p specific oligonucleotide probe and/or miR-10b-5p specific oligonucleotide probe is modified and wherein the miR-10a-5p:oligonucleotide complexes and/or miR-10b-5p:oligonucleotide complexes are removed by: selectively binding the miR-10a-5p:oligonucleotide complexes and/or miR-10b-5p:oligonucleotide complexes to a solid support comprising a protein or antibody that specifically interacts with an end modification on the miR-10a-5p specific oligonucleotide probe and/or miR-10b-5p specific oligonucleotide probe; and collecting an unbound fraction of the sample containing the miR-10a-5p and/or miR-10b-5p depleted population of small RNA molecules, wherein the 5’end or the 3’end of each oligonucleotide probe is modified with biotin and the solid support comprises avidin or streptavidin (see O’Neil et al., paragraph [0006] and Figure 1).
Regarding claims 10-11
Since miR-10a-5p (i.e., miR-10a) and miR-10b-5p (i.e., miR-10b) were known microRNAs and their sequences were known before the effective filling date of the claimed invention, the nucleotide sequences of miR-10a-5p (i.e., miR-10a) and miR-10b-5p (i.e., miR-10b) would be the same as (i.e., have 100% identity to) the nucleotide sequence of SEQ ID NO: 1 and the nucleotide sequence of SEQ ID NO: 3 respectively.  Since O’Neal et al. teach the use of oligonucleotide probe having a nucleotide sequence that is the complement to a nucleotide sequence of the RNA species to be depleted 
Regarding claim 12
The method according to O’Neil et al. in view of Zhou et al., wherein the global gene expression analysis is next generation sequencing and wherein the method further comprises the steps of: preparing a library using the remaining sample; and sequencing the library (see O’Neil et al., Abstract; paragraphs [0003]-[0010], [0026], [0045], [0075], [0100], [0105]-[0106] and [0161]).
Conclusion
14.	No claim is currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639